Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  October 21, 2021

The Court of Appeals hereby passes the following order:

A22A0429. JOHN DA GROSA SMITH et al. v. RYAN MILLSAP et al.

      This case originated as a dispute between former business partners. In 2019,
attorney John Da Grosa Smith became counsel of record for all the defendants,
including Ryan Millsap. Thereafter, the parties entered into an agreement to permit
a real estate transaction to close on March 22, 2021, and their agreement was made
an order of the trial court. In the same order, the trial court stayed the case pending
arbitration but retained jurisdiction to, inter alia, enter final judgment following the
arbitration award. One week later, Smith and his law firm, Smith LLC, (collectively,
“Smith”) withdrew as counsel for the defendants, and on March 22, Smith filed an
attorney’s lien pursuant to OCGA § 15-19-14 for services rendered to the defendants.
The trial court thereafter granted the defendants’ emergency motion for removal of
the attorney’s lien and cancelled the lien, but reserved ruling on the merits of any
claim Smith might have for attorney fees against the defendants. Smith appeals. We
lack jurisdiction.
      Under OCGA § 5-6-34 (a) (1), appeals generally may be taken from “[a]ll final
judgments, that is to say, where the case is no longer pending in the court below[.]”
The record makes clear that this case remains pending below. Consequently, Smith
was required to use the interlocutory appeal procedures – including obtaining a
certificate of immediate review from the trial court – to obtain appellate review at this
juncture. See OCGA § 5-6-34 (b); Boyd v. State, 191 Ga. App. 435, 435 (383 SE2d
906) (1989). His failure to do so deprives us of jurisdiction over this appeal, which
is hereby DISMISSED.

                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        10/21/2021
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                      , Clerk.